DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references listed in the paragraphs spanning pages 1 and 2 of the specification have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 1 is objected to because “the total suspended length” and “the height of the cap” lack antecedent basis. “The total suspended length will be understood as -a total suspended length- and “the height of the cap” will be understood as -a height of the cap-. 
Claim 4 is objected to because “the suspended length” lacks antecedent basis and will be understood as -a suspended length of a suspended band portion of the flexible connection member-. 
Claim 6 is objected to because “the cable side” lacks antecedent basis and will be is understood as -a cable side-.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichio (US 8747129).
Claim 1: Ichio discloses a plug cap assembly (Fig 1) for use on a plug (11) having a handle portion (12) and a head portion (13), said head portion comprising at least one electrical contact member (20, Fig 3) and wherein at least a part of the head portion (13) is configured for insertion (abstract) into a receptacle on a vehicle having an outer body surface; the plug cap assembly comprising a plug cap (30) configured for releasable arrangement on at least a part of the head portion (as shown in Fig 1), wherein the plug cap assembly comprises: a flexible connection member (31) having a first end (near 32) and a second end (near 19); a flexible connection between a cap top portion and said second end (as shown between Figures 4 and 5); and a connection element (32) attached to the plug or to a cable which is connected to the plug, said connection element comprising a point of suspension (at 32) for the flexible connection member; wherein the flexible connection member (31) is connected to, and may be moved with respect to, the connection element (32) and a total suspended length of a suspended portion of the flexible connection member and a height of the cap may be 
Claim 3: Ichio further discloses the flexible connection member (31) is a band or strap (Fig 2).  
Claim 4: Ichio discloses that the point of suspension comprises at least one suspension structure (33) allowing a movable suspension of the flexible connection member (31), such that the flexible connection member may be moved with respect to the suspension structure and a suspended length of a suspended band portion of the flexible connection member and the height of the cap may be adjusted (Fig 4, Fig 5). 
Claim 5: Ichio discloses the flexible connection member comprises a stopper element (33, Fig 11).
11Attorney Docket No.: 69913-20038.00Claim 7: Ichio further discloses the flexible connection member (31) is an elastic (rubber, resilient, flexible; col 4, lines 30-32) member.  
Claim 8: Ichio further discloses the connection element (32) is removably attached (col 4, lines 40-45), whereby the connection element may be removed, replaced or retrofitted (Fig 11).  
Claim 9: Ichio further discloses the connection element (32) comprises a hinged or flexible portion (32) and a locking mechanism (33).  
Claim 10: Ichio further discloses the connection element (32) attached to the handle portion (Fig 1).  
Claim 11: Ichio further discloses the handle portion (12) comprising an end portion (portion of handle near 33) and the connection element attached to or integrated with the end portion (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ichio (US 8747129) in view of Nichols (US 2012/0260487).
Claim 2: Ichio discloses the plug cap assembly of claim 1. Ichio does not disclose the flexible connection is a hinged connection. Nichols discloses a similar flexible connection that is a hinged connection (50, Figs 7 and 8). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the flexible connection of Ichio a hinged connection, as taught by Nichols, in order to facilitate movement that allows the cap to readily rotate away from the plug.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichio (US 8747129) in view of Pfendler (US 3271726).
Claim 6: Ichio discloses the plug cap assembly of claim 1. Ichio does not disclose the flexible connection member comprises a loop portion on the cable side of 
Claim 12: Ichio discloses the plug cap assembly according to claim 1, and the plug inserted into a receptacle in a vehicle such that the connection element is located a distance from a portion of the vehicle body adjacent to said receptacle. Ichio does not disclose adjusting the total suspended length such that the total suspended length is less than said distance. Pfendler discloses a plug (51) inserted into a receptacle (12), and a total suspended length (a, shown below, which may be adjusted) less than a distance (b, shown below) from a portion of the vehicle body adjacent to the receptacle. 
    PNG
    media_image1.png
    616
    904
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the length of the flexible connection member to be less than a distance from the vehicle body in order to keep the cap from colliding with the vehicle body. 

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered and, to the extent that they are still appropriate, are addressed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9279944 and US 4411040 disclose a cap with a flexible member connected using a knot. US 8025168 and US 2012/0260487 disclose caps with hinges.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/           Examiner, Art Unit 2833    


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833